Crosby, J.
This is an appeal by the insurer from a decree entered in the Superior Court, in proceedings under the workmen’s compensation act, by which the claimant was awarded compensation for total incapacity for work resulting from a personal injury arising out of and in the course of his employment as a motorman by Eastern Massachusetts Street Railway Company. All the material evidence is reported.
The claimant testified that on December 9, 1931, when he had reached the end of his route and was turning over the seats in the car, his right hand became caught on the brass handle of one of the seats; that “He got hold of the handle, his fingers going in under the brass part. He took and pulled the seat toward him, having his fingers grasped over the top of the handle” and wrenched the ring and little fingers of his right hand. Although it is recited in the statement, which he signed by his mark in the presence of a representative of the insurer, that he did not cut or bruise his hand, he testified that he did not remember making that statement; that when talking with the representative of the insurer it was his fingers he referred to and nothing was said to attract his attention to the palm of his hand, and he did not remember anything being said about bruising his hand. In answer to counsel for the insurer he testified that at the time of the accident he did not have any cut or bruise. A physician called by the claimant testified that he saw the employee the day after the accident; that he had a bruise on the palm of his right hand about the size of a half dollar, which was “somewhat discolored and hard and somewhat tender”; that he started treating the claimant with hot applications — saw him every day thereafter — and on December 20 he opened the hand and removed some pus; that before that time, he had another physician look at the hand who agreed with the witness that the condition was cellulitis or muscle infection. *436This witness further testified that germs work through the skin from an injury and produce this condition; that some of the most common causes are trauma, bruises, pressure, fractures and contusions; that if the employee so wrenched the fingers as to damage the tissue seriously enough to cause an infection this condition could arise, and a wrench of the fingers alone (assuming that there was no injury to the hand) could cause that condition, and, in his opinion, at the time of the accident the claimant injured the tissue of the palm of his hand; that if the tissue was damaged “the germs travel into the tissue through an injury — the tissue of the palm.” Two physicians called by the insurer testified- that to get a condition of cellulitis the infection would have to come through an opening like a cut or break of the skin. One of these witnesses, Dr. McCartin, was asked if there was some cellulitis at the beginning. He replied “that he presumed that it was one of the early stages of infection.” Dr. Grady, one of the witnesses called by the insurer, testified that there was such a thing as a “microscopic break” in the tissue, that can be caused from a blow.
Upon all the evidence the single member found that the employee while turning over the seats of the car caught his right hand in the brass handle on top of one of the seats and sustained a severe injury which involved the ring and little fingers and the palm; that the claimant never had any previous trouble with this hand; that the day after the accident a bruise showed on the palm as large as a half dollar, it was discolored and tender, and as a result thereof a minor break not visible to the naked eye occurred permitting an infection to enter which resulted in a condition of cellulitis; that this infection became apparent within a few hours; and that as a result of the accident the employee was totally incapacitated, and has been so incapacitated for work since December 9, 1931, to the date of the hearing. The reviewing board affirmed and adopted the decision of the single member, and also assessed costs of $35 to be paid by the insurer. A final decree was entered in the Superior Court in conformity with the decision of the Industrial Accident Board, from which the insurer appealed.
*437Although the question whether or not a condition of cellulitis existed in the palm of the claimant’s right hand is close, we are of opinion that the facts found do not rest upon conjecture or speculation. The findings of the single member and of the board are not without evidence to support them. The case is governed in principle by Von Ette’s Case, 223 Mass. 56, Holmes’s Case, 267 Mass. 307, Belanger’s Case, 274 Mass. 371, Hughes’s Case, 274 Mass. 540, and is distinguishable from Sanderson’s Case, 224 Mass. 558, Dube’s Case, 226 Mass. 591, Gorski’s Case, 227 Mass. 456, Murphy’s Case, 230 Mass. 99, Green’s Case, 266 Mass. 355, Panagotopulos’s Case, 276 Mass. 600, Johnson’s Case, 278 Mass. 365.

Decree affirmed.